DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  Applicant timely traversed the restriction (election) requirement in the reply filed on 1/26/2021.
Applicant's election with traverse of claims 7-14 in the reply filed on 1/26/2021 is acknowledged.  The traversal is on the ground(s) that examination of Species A and B would not place a serious burden on Examiner.  This is not found persuasive because distinct species A (claims 1-6) and B (claims 7-14) requires different field of searches (e.g. search queries).  It would be a serious burden on Examiner if Species A and B are examined in the same application.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou et al [US 2018/0053751]
►	With respect to claim 7, Zou et al (fig 1-18J, text [0001]-[0265]) discloses the claimed method for manufacturing a display device, comprising: 
	providing a plurality of light-emitting units (402r, fig 7A, text [0141]); 
	providing a substrate (417, fig 7F, text [0148]); 
	transferring the plurality of light-emitting units to a transfer head (415, fig 7A-7E, text [0141]-[0146]); and 
	applying a laser-light to at least one of the light-emitting units so that the at least one of the light-emitting units projected by the laser-light on the transfer head is attached to the substrate (figs 7F-7G, text [0148]:  laser lift-off)
►	With respect to claim 9,  Zou et al discloses forming a plurality of bonding pads (419, fig 7F, text [0148]) on the substrate; forming a capping layer (426,  fig 7L, text [0154])  to cover the bonding pad; attaching the at least one of the light-emitting units (402r, fig 7L, text [0154]) to the bonding pads ; and curing the capping layer (text [0154])
►	With respect to claim 10,  Zou et al (fig 7F, text [0148]) discloses heating a first portion of the substrate, and the first portion corresponds to the at least one of the light-emitting units attached to the substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over by Zou et al [US 2018/0053751] in view of Doi et al [US 2006/0007297]
►	With respect to claim  8,  Zou et al substantially discloses the claimed method but does not expressly teach using the transfer head further comprises a plurality of lenses, and the laser-light is projected onto the at least one of the light- emitting units through at least one of the lenses.
	However, Doi et al (fig 6, text [0036]-[0043]) teaches using the transfer head (47) further comprises a plurality of lenses (42, 45, 46), and the laser-light is projected onto the at least one of the light- emitting units (48 thus 49) through at least one of the lenses.
	Therefore, before the effective filing date of the claimed invention, it would have been obvious for those skilled in the art to modify process of Zou et al using the transfer head comprising lenses as being claimed, per taught by Doi et al, to effectively  transfer the light emitting units to the substrate with high degree of accuracy and high speed (see Doi et al, text [0006])

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819